 Case: 7:20-cv-00059-WOB Doc #: 29 Filed: 12/16/20 Page: 1 of 1 - Page ID#: 397




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION at PIKEVILLE
 JOSE CRISTOBAL CARDONA,                             )
                                                     )
       Petitioner,                                   )    Civil No. 7:20-059-WOB
                                                     )
 v.                                                  )
                                                     )
 HECTOR JOYNER, WARDEN,                              )          JUDGMENT
                                                     )
       Respondent.                                   )

                                       *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

      1. Jose Cristobal Cardona’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §

          2241 [R. 1] is DENIED. Judgment is entered in favor of the Respondent with respect

          to all issues raised in this proceeding.

      2. This action is DISMISSED and STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This 16th day of December, 2020.
